Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2018, 10/20/2020 and 01/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2 of the claim, please delete “in the” and add --; wherein the cell is in a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Support for the limitation “wherein the opening comprises a plurality of openings” is not found in the original disclosure.  Fig. 1 of applicant’s Drawings shows two opposing notches of two adjacent covers forms an opening for a cell contact 2 to be in contact with a cell connection line 4.  The phrase “a plurality of openings” includes three or more openings.  An opening that comprises three or more openings is not found in the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 14-16 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a cover disposed to cover a cell in the form of at least one of a voltage source and a voltage sink” is unclear if the cover is in the form of at least one of a voltage source and a voltage sink or the cell is in the form of at least one of a voltage source and a voltage sink.  Therefore, the phrase renders the claim indefinite.  For the purpose of examination, the is being interpreted as that the cell is in the form of at least one of a voltage source and a voltage sink in accordance with the Title and paragraphs [0003], [0012] and [0026] of the Specification of applicant’s application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 14-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (“Nishihara”, US 2012/0019061 A1, disclosed in IDS) in view of Yokoyama (US 6,663,400 B1) and Kishimoto et al. (“Kishimoto”, US 20110027634 A1).
Regarding claim 1, Nishihara teaches a connection arrangement (Nishihara, Figs. 2, 27 and 33), comprising: 
a cover (rigid circuit board 50a) disposed cover a cell (battery cell 1) in the form of at least one of a voltage source and a voltage sink (Nishihara, Figs. 2, 10, 12 and 27, [0300], e.g., plurality of bus bars 40a, 40b attached to the rigid circuit boards 50a (one of which is being interpreted as a cover) are subsequently attached to the positive electrode terminals 2 and the negative electrode terminals 3 of the plurality of battery 
a cell contact (coupling bus bar 40a) disposed under the cover (rigid circuit boards 50a) and in contact with a cell (battery cell 1) (Nishihara, Figs. 2, 9, 12 and 27, [0129], [0130], e.g., coupling bus bars 40a (which is being interpreted as a cell contact) that each couple the terminals 2, 3 having different polarities of adjacent battery cells 1 of the eighteen battery cells 1, 1 . . . , and two terminal bus bars 40b that are two end terminals of the battery cells at both ends of the series state are used as the bus bars 40; coupling bus bar 40a is formed of the metal part made by punching holes in a metal plate, and includes a coupling member 42a having two through holes 41, 41; terminals 2, 3 having male screws formed thereon of adjacent battery cells are fitted in the respective through holes 41, and screwed by mounting hardware having the shape of a nut (which is being interpreted as a cell contact (coupling bus bar 40a) in contact with the cell (battery cell 1)); (as shown in Figs. 2, 9, 12 and 27, a cell contact (coupling bus bar 40a) disposed under the cover (rigid circuit boards 50a) and in contact with a cell (battery cell 1))); 
a cell connection line (voltage detecting line 51) connected to the cell contact (bus bar 40a) and disposed on an exterior surface of the cover (rigid circuit board 50a) opposite the cell (battery cell 1) (Nishihara, Figs. 2, 6, 9, 12 and 27, [0093], [0137], [0297]-[0301], e.g., battery module 100 includes voltage detecting lines 51 for connecting the bus bars 40; voltage detecting lines 51 are formed on (which is being provided on the rigid circuit boards 50a (which is being interpreted as on an exterior surface of the cover (rigid circuit board 50a) (also see Fig. 9)); (as shown in figs. 9, 12 and 27, a cell connection line (voltage detecting line 51) connected to the cell contact (bus bar 40a) and disposed on an exterior surface of the cover (rigid circuit board 50a) (also see [0301]) opposite the cell (battery cell 1))); and 
a connection line (FPC 50b) connected to the cell connection line (voltage detecting line 51 of rigid circuit boards 50a) at an end opposite the cell contact (bus bar 40), the connection line (FPC 50b) connecting the cell connection line (voltage detecting line 51 of rigid circuit boards 50a) to an external electrical component (state detecting circuit 20) (Nishihara, Figs. 6 and 27, [0007], [0095], [0131], [0297]-[0301], e.g.,. flexible printed circuit (FPC); other ends of the voltage detecting lines 51 are connected to the state detecting circuit 20 with the one ends thereof connected to the bus bars 40, respectively; electrical connection of the electrode terminals 2, 3 of the battery cells 1 connected to the coupling bus bar 40a (cell contact) to the state detecting circuit 20 (which is being interpreted as an external electrical component) and mechanical coupling between the coupling bus bar 40a (cell contact) and the FPC 50; plurality of bus bars 40a, 40b (cell contacts) are attached to these rigid circuit boards 50a; FPCs 50b (which is being interpreted as a connection line) are bonded to one ends of the rigid circuit boards 50a, respectively; each FPC 50b (connection line) is connected to the state detecting circuit 20 (an external electrical component); plurality 
Nishihara does not teach that the cell connection line welded to the cell contact; and the cell connection line is a portion of a flat ribbon line or a flat ribbon cable.
However, in the same field of wire connection arrangement, Yokoyama teaches a wiring board equipped with a connector (connector-equipped wiring board) to be built in a case such as a battery pack (Yokoyama, Column 1: lines 5-20) comprising: wire connection comprising a connector (30) (which is being interpreted as a connection region) connected to a wiring board (10) (which is being interpreted as a retention member) through a flexible wiring plate (20) (which is being interpreted as a flat ribbon line or a flat ribbon cable) can be routed to the wiring board (10), characterized in that said connector (30) is electrically connected to said flexible wiring plate (20); flexible wiring plate 20 which serves as a conductive member; wiring board 10 is mainly made of a rigid substance of e.g. glass epoxy resin; on the surface 10a thereof, the wiring patterns 11 of e.g. copper foil are formed; and flexible wiring plate 20 is a thin base film 22 of polyimide resin covering conductive patterns 21 of e.g. copper foil, and can be easily bent for deformation (Yokoyama, Title, Abstract, Figs. 1-2, e.g., Column 4: lines 25-30 and 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cell connection line is a portion of a flat ribbon line or a flat ribbon cable, for the purpose of improving quality (Yokoyama, Abstract).
Nishihara in view of Yokoyama does not teach that the cell connection line welded to the cell contact.
However, in the same field of wire connection arrangement, Kishimoto teaches a cell connection line (conductor lines 51,52) welded to a cell contact (bus bar 40,40a) (Kishimoto, Figs. 7, 8, 20 and 22, [0115]-[0117], e.g., each FPC board 50 is provided with the plurality of conductor lines 51, 52 (which are being interpreted as cell connection line) that correspond to the plurality of bus bars 40, 40a (one of which is being interpreted as cell contact), respectively; one end of each conductor line 51 is provided to be exposed on the lower surface of the FPC board 50; the one end of each conductor line 51 (cell connection line) exposed on the lower surface is electrically connected to the attachment portion 42, 46 in the bus bar 40, 40a (cell contact) by welding (which is being interpreted as a cell connection line (conductor lines 51,52) welded to a cell contact (bus bar 40,40a))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the cell connection line welded to the cell contact, for the purpose of a battery system in which complicated configuration and increased cost can be suppressed and capacity can be increased (Kishimoto, [0009]).
Regarding claim 2, Nishihara teaches wherein the cell connection line (voltage detecting line 51 of rigid circuit boards 50a) and the cell contact (bus bar 40) are the 
Regarding claim 14, Nishihara teaches the connection arrangement further comprising a plurality of cell connection lines (voltage detecting lines 51 of rigid circuit boards 50a) (Nishihara, Figs. 6-7, 27, [0092], [0297]-[0301], e.g., battery module 100 includes voltage detecting lines 51 for connecting the bus bars 40; plurality of voltage detecting lines 51, respectively, may be provided on the rigid circuit boards 50a).
Regarding claim 15, Nishihara in view of Yokoyama and Kishimoto teaches the connection arrangement as disclosed above.  Nishihara does not teach wherein the plurality of cell connection lines are arranged beside each other in a single flat ribbon line or flat ribbon cable.  
However, in the same field of wire connection arrangement, Yokoyama teaches a wiring board equipped with a connector (connector-equipped wiring board) to be built in a case such as a battery pack (Yokoyama, Column 1: lines 5-20) comprising: wire connection comprising a connector (30) (which is being interpreted as a connection region) connected to a wiring board (10) (which is being interpreted as a retention member) through a flexible wiring plate (20) (which is being interpreted as a flat ribbon line or a flat ribbon cable) can be routed to the wiring board (10), characterized in that said connector (30) is electrically connected to said flexible wiring plate (20); flexible wiring plate 20 which serves as a conductive member; wiring board 10 is mainly made of a rigid substance of e.g. glass epoxy resin; on the surface 10a thereof, the wiring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the plurality of cell connection lines are arranged beside each other in a single flat ribbon line or flat ribbon cable, for the purpose of improving quality (Yokoyama, Abstract).
Regarding claim 22, Nishihara in view of Yokoyama and Kishimoto teaches the connection arrangement comprising the cell connection line is a portion of a flat ribbon line or a flat ribbon cable as disclosed in claim 1 above.  Nishihara teaches the cell connection line (voltage detecting line 51) (the cell connection line is a portion of a flat ribbon line or a flat ribbon cable as disclosed in claim 1 above) bonded to the cover (rigid circuit board 50a) (Nishihara, Figs. 6, 9, 12 and 27, [0298], [0137], e.g., the plurality of voltage detecting lines 51 and the plurality of temperature detecting lines 52 are formed in each pair of rigid circuit board 50a and FPC 50b (see FIG. 6); as shown in FIG. 6(a), the FPC 50 is formed by integrally forming the plurality of voltage detecting lines 51 and the plurality of temperature detecting lines 52 on a substrate (which is being interpreted as a cell connection line (voltage detecting line 51) bonded to the cover (rigid circuit board 50a))).
Regarding claim 23, Nishihara in view of Yokoyama and Kishimoto teaches the connection arrangement comprising the cell connection line is a portion of the flat .

Claims 3-10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (“Nishihara”, US 2012/0019061 A1, disclosed in IDS) in view of Yokoyama (US 6,663,400 B1) and Kishimoto et al. (“Kishimoto”, US 20110027634 A1) as applied to claims 1-2 above, and further in view of Urushibata et al. (“Urushibata”, US 4,963,699 A, disclosed in IDS).
Regarding claim 3, Nishihara in view of Yokoyama and Kishimoto teaches the connection arrangement comprising the connection line and the cell connection line as disclosed above.  
Nishihara does not teach wherein the connection line is crimped to the cell connection line.
However, in the same field of wire connection arrangement, Urushibata teaches a wire connection comprising a lead wire 6 crimped to a flat conductor 7 (Urushibata, Title, Abstract, Figs. 1-5, Column 3: lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the connection line is crimped to 
Regarding claim 4, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  Nishihara teaches wherein the cell contact (bus bar 40) and the cell connection line (voltage detecting line 51 of rigid circuit boards 50a) are secured in a ribbon-like retention member (flexible material 53) (Nishihara, Figs. 6-7, 9-10, 27 and 43, [0131], [0137]-[0138], e.g., two linking members 43a of the coupling bus bar 40a are connected to a contact pad 51a by reflow soldering, which is connected to an end of the voltage detecting line 51 formed in the FPC 50; FPC 50 is formed by integrally forming the plurality of voltage detecting lines 51 on a substrate made of a strip-shaped flexible material 53 (which is being interpreted as a ribbon-like retention member); contact pads 51a are provided on one longitudinal side of the flexible material 53 (ribbon-like retention member) forming the FPC 50).
Regarding claim 5, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  Nishihara teaches wherein the retention member (flexible material 53) has a connection region at one end at which the cell connection line (voltage detecting line 51 of rigid circuit boards 50a) and connection line (FPC 50b) are connected (Nishihara, Figs. 6 and 27, [0297]-[0301], e.g.,. FPCs 50b (which is being interpreted as a connection line) are bonded to one ends of the rigid circuit boards 50a, respectively; plurality of voltage detecting lines 51, respectively, may be provided on the rigid circuit boards 50a; (voltage detecting line 51 (cell connection line) is provided on rigid circuit board 50a as described in [0301] and 
Regarding claim 6, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  
Nishihara does not teach wherein the connection region is encapsulated.
However, in the same field of wire connection arrangement, Urushibata teaches a connection region is encapsulated (Urushibata, Figs. 7 and 9, Column 4: lines 45-50, e.g., connector terminals 10, part of lead wires 6 and the coated connection end portion of flat type electric wire 5 are integrally molded by molding portion 12 in the form of, for example, a box).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the connection region is encapsulated, for the purpose of improving reliability in the connection and/or preventing exposure to air, external agents (Urushibata, Column 4: lines 50-55).
Regarding claim 7, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  
Nishihara does not teach wherein the connection region has a protective layer.
However, in the same field of wire connection arrangement, Urushibata teaches a connection region has a protective layer (Urushibata, Figs. 8-9, Column 5: lines 4-5, e.g., a connector terminal coated with insulator coating film 13 (which is being interpreted as a protective layer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the connection region has a protective layer, for the purpose of providing reliability (Urushibata, Column 5: lines 30-35).
Regarding claim 8, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  
Nishihara does not teach wherein a casting compound is disposed around the connection region.
However, in the same field of wire connection arrangement, Urushibata teaches a casting compound is disposed around a connection region (Urushibata, Figs. 7 and 9, Column 4: lines 45-55, e.g., resin molding (which is being interpreted as a casting compound) is formed and shaped to be thick enough to sufficiently cover the whole of the connector terminals and the respective joint portions, thus preventing exposure to air, external agents, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a casting compound is disposed around the connection region, for the purpose of preventing exposure to air, external agents (Urushibata, Column 4: lines 50-55).
Regarding claim 9, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  
Nishihara does not teach wherein the casting compound is a low-pressure injection-moulding compound.
However, in the same field of wire connection arrangement, Urushibata teaches a casting compound is a low-pressure injection-moulding compound (Urushibata, Figs. 7 and 9, Column 4: lines 45-55, e.g., resin molding (which is being interpreted as a low-pressure injection-moulding compound) is formed and shaped to be thick enough to sufficiently cover the whole of the connector terminals and the respective joint portions, thus preventing exposure to air, external agents, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the casting compound is a low-pressure injection-moulding compound, for the purpose of preventing exposure to air, external agents (Urushibata, Column 4: lines 50-55).
Regarding claim 10, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  
Nishihara does not teach wherein the casting compound secures the cell connection line to a base member.
However, in the same field of wire connection arrangement, Urushibata teaches a resin molding (which is being interpreted as a casting compound) secures a lead wire 6 and a flat conductor 7 to connector terminal 10 (which is being interpreted as a base member) (Urushibata, Figs. 7 and 9, Column 4: lines 45-55, e.g., connector terminals 10, part of lead wires 6 and the coated connection end portion of flat type electric wire 5 are integrally molded by molding portion 12 in the form of, for example, a box; this integral molding by molding portion 12 produces an improvement in strength against pulling and bending forces, etc., exerted at the joint portions, and improves reliability in the connection; the resin molding is formed and shaped to be thick enough to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the casting compound secures the cell connection line to a base member, for the purpose of improving reliability in the connection (Urushibata, Column 4: lines 50-55).
Regarding claim 16, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  Nishihara teaches wherein the cell connection line (voltage detecting line 51 of rigid circuit boards 50a) and the cell contact (bus bar 40) are the same material (Nishihara, Fig. 43, [0421]-[0422], [0431]-[0432], e.g., copper is used as the material for the conductor lines 851, 852; the conductor lines 851, 852 are examples of the voltage detecting line; voltage/current bus bar 40y is formed of copper).
Regarding claim 21, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  Nishihara does not teach wherein the connection line is surrounded by an insulation and forms a cable.
However, in the same field of wire connection arrangement, Urushibata teaches a wire connection comprising insulating coatings of lead wire 6 (which is being interpreted as connection line) and flat type electric wire 7 (Urushibata, Title, Abstract, Figs. 1-5, Column 3: lines 10-15; Column 2: lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the connection line is surrounded by an insulation and forms a cable, for the purpose of preventing electric short cut.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishihara et al. (“Nishihara”, US 20120019061 A1, disclosed in IDS) in view of Yokoyama (US 6,663,400 B1), Kishimoto et al. (“Kishimoto”, US 20110027634 A1) and Urushibata et al. (“Urushibata”, US 4963699 A, disclosed in IDS) as applied to claim 6 above, and further in view of Yoshioka et al. (“Yoshioka”, US 20150188244 A1).
Regarding claim 12, Nishihara in view of Yokoyama, Kishimoto and Urushibata teaches the connection arrangement as disclosed above.  
Nishihara does not teach wherein the cell connection line contains aluminum.
However, in the same field of wire connection arrangement, Yoshioka teaches wire connection comprising a core wire 31 (which is being interpreted as a cell connection line) of the electrical wire 3 is connected to a bus bar 2 (which is being interpreted as a cell contact); wherein the core wire 31 and the bus bar 2 can be made of aluminum (Yoshioka, Title, Abstract, Figs. 1-2, [0045], e.g., bus bar 2 and the core wire 31 of the electrical wire 3 are made of the aluminum material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the cell connection line contains aluminum, for the purpose of lightweight.

Claims 24-25 overcome the above references.

Response to Arguments
Applicant's arguments filed 02/20/2020 have been fully considered but they are not persuasive.
Applicant argues that “the cited voltage detection line 51 is not arranged on "a surface of the cover opposite the cell". Specifically, the voltage detection line 51 of Nishihara is arranged within (i.e., embedded within) the cited rigid circuit board 50a, rather than arranged on a surface thereof. See paragraph [0298] and FIG. 6 of Nishihara. Moreover, even if the voltage detection line 51 were considered to be arranged on a surface (e.g., an internal surface) of the circuit board 50a, this surface is not "opposite the cell", as further required by previously presented claim 1.” (Remarks/Arguments, Page 6).
Applicant’s argument is not persuasive.  
Nishihara teaches a cell connection line (voltage detecting line 51) connected to the cell contact (bus bar 40a) and disposed on an exterior surface of the cover (rigid circuit board 50a) opposite the cell (battery cell 1) (Nishihara, Figs. 2, 6, 9, 12 and 27, [0093], [0137], [0297]-[0301], e.g., battery module 100 includes voltage detecting lines 51 for connecting the bus bars 40; voltage detecting lines 51 are formed on (which is being interpreted as on an exterior surface of the cover (see Fig. 6(b))) the flexible material 53; plurality of bus bars 40a, 40b attached to the rigid circuit boards 50a; plurality of voltage detecting lines 51 (one of which is being interpreted as a cell connection line), respectively, may be provided on the rigid circuit boards 50a (which is being interpreted as on an exterior surface of the cover (rigid circuit board 50a) (also see Fig. 9)); (as shown in figs. 9, 12 and 27, a cell connection line (voltage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on M, Th, F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723